          Case 3:18-mj-00116-JGM Document 7-1 Filed 06/17/20 Page 1 of 3



                                                        Document 1-2




                                   t/NrrED srArEs           frSfuE
                                        DIST]RICT OF CONNECTICUT
                                                                        B*t
           srArE or      coNNEcrrcux                    70ls JIN   2q 4rP*tt      Havea,eeruremiQur
                                                     U.S. OISTRICT COURT
                                                       }.IE\Y HAVEII, CT.
           COUNTY OF NEW IIAYEN

                                        S.UPPLEI/mDUALAETD.             AIrfI
           I, Seqn Gordon, being duly sworn, do depose ilad say:

    I,    INTRODUCTION

     1.   I   am. an investigativo or    law ehforcer4enf officer of tlre united states within the meadng

          of Sectiori 2510(7) of Title 18, United States Code, in that I ain empowered by law to

          conduct invtistigatons and to make arrests for federal foloqy offenses, including but not

          Iimited to controlled-substalces offenses,

    2i    I   a-   A Speoial Agent      with the Federal Bureau. of Investigation     (FBf).      I have   been

          employed by the FBI as a Special Ageqt siaoe 2003.

    3.    I am cr:rrenfly assiped to the FBI's New Haven Safe Streots/Gang Taik Force (,'sSTF),

          an F'Bl-sponsored task.folce, rrhich is comprised of           FBI agenls and task foroe officers
          (!'TFOst') ftom the New Hayeo police Deirartue.dt (T\IIIPD'), the Mi]ford police

          Dqpatment (i'MPD"), the West Haven police Deparbaout (,WlIpD,), and the Connecticut
                                                                                                                  ,

          Deparhent of Correctioh ('DOC").

:   +     As part   ofmy duties, I a:n conductiag     ao   iovostigatioq together with othe-r 1aw -enforcement

          officers,   ilto   suspecte   d   crirriinal activity, iacludilg drug trfficking, by J emtayre

          BIITLER, a.k.a. 'Main" aad            'Mai,   Live,' anil his coconspirators (he ,Violators,, or

          'tsubjects"), and olhers, inciuding others yot ulknow:r o! not yot        friiy identified.
    5.    I lid lho co-caso agent dhecting the investigation that is the subject of this affidavit.
    Case 3:18-mj-00116-JGM Document 7-1 Filed 06/17/20 Page 2 of 3



                                               Document 1-2




6   On or about Jaouary 28, 2018,       I   submitted a Master AfEdavit to tho Court in support   of
    .criminal complaints and applications for arrest'flarrauts for BUTLER and sevepl of his

    ooconspimtom, and     in support of applicatiors for     sove.ral soarch riraflruts for premisos

    as5ooiatsd   with BUTLBR and his cooorspir4tors. My Master A-ffitlavit is whoily

    incorporated herein by reforence.

7   I make this Supplomental Affidavit to infom the Court that                                   the

    individual tdenrified as GS-l in my Master Afftdavit.




a   It is requested tlat this afEdavit be ff1ed rmder soal ulrfil firther order of the Court   as the


    intestigation is contiauing; and,        it is my belief that, based upon the details of the
    investigation set forth herefu1 disclosure at ifus tims could oomproniso the safety of

    cooperating sources iisted hereiq law enforcemerit authorities conducting the invostigation

    and thoss who   will offect   the anticipated arrests and searchos, and the ongoing investigation

    itself, by, including but limiied to, causing Violators to fles ot




                                                                  I




                                                                                                        1
Case 3:18-mj-00116-JGM Document 7-1 Filed 06/17/20 Page 3 of 3



                                             Document 1-2




destroy evitlence   if thoy   were to be alerted to tbe contents   ofthis affldavit.




 e6n
  801
Federal Bureau of Investigation

Subscribed and swom to before me tfus         2\rt'day of Janu   ary   2)ll,at Now llaven   County,
Comtecticut.

  /s/ Judge Joan G. lVa                lis
                       G. MARGO
T]NITED              MAGISTRATEJUDGE
